 1   Paul S. Padda
     NV Bar No. 10417
 2   Joshua Y. Ang
 3   NV Bar No. 14026
     PAUL PADDA LAW, PLLC
 4   4560 South Decatur Blvd., Suite 300
     Las Vegas, NV 89103
 5   Tel: 702.366.1888
     psp@paulpaddalaw.com
 6   ja@paulpaddalaw.com
 7
     Additional co-counsel listed on signature page
 8
     ATTORNEYS FOR PLAINTIFF AND THE
 9   PROPOSED CLASSES
10

11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
     Kathleen Bliss, on behalf of herself, the Proposed Case No. 2:18-cv-01280-JAD-GWF
13   Nationwide Rule 23 Class, and the Proposed
     Nevada Subclass,                                     ADDENDUM TO THE STIPULATION
14                                                        AND PROPOSED ORDER
                                               Plaintiff, CONTROLLING DISCOVERY OF
15                                                        ELECTRONICALLY STORED
                    v.                                    INFORMATION
16
     CoreCivic, Inc.,
17
                                           Defendant.
18

19           Kathleen Bliss (“Plaintiff”) and CoreCivic, Inc. (“CoreCivic”) (collectively, the “Parties”
20   and singularly, “Party”), through their respective counsel, hereby submit this addendum to Part IX

21   of the Parties’ stipulation and agreement governing the discovery of all documents, electronically

22   stored information (“ESI”), and any other materials and information produced by the Parties during

23   discovery in the above-captioned action. (Doc. 46.) This Addendum outlines the process for the

24   collection and production of a subset of relevant ESI, such as emails, that may only be identified

25   by the Producing Party through a system search (referred to herein as “the Search Protocol”). This

26   Addendum is not intended to impact the production of responsive documents or data that the

27   Producing Party otherwise knows exists and is discoverable, and which is instead produced during

28
 1   the normal course of discovery as required under Rules 26 and 34 of the Federal Rules of Civil
 2   Procedure.
 3   IX.    ADDENDUM TO: IDENTIFICATION AND COLLECTION OF DOCUMENTS
 4          A.       Scope of Documents: The parties agree that this Search Protocol shall apply to the
 5   collection and production of custodian emails and may apply to other electronically stored
 6   documents, including, but not limited to, individual user files, and documents contained in network
 7   share drives and/or cloud-based storage systems.
 8          B.       Identification of Custodians:
 9                   1.     Within three (3) business days of the Court’s resolution of
10          CoreCivic’s Emergency Motion for Protective Order (Doc. 47)1 or thirty (30) days
11          after the service of discovery on the Producing Party (whichever occurs later), the
12          Producing Party will disclose an initial list of proposed custodians for this case. In
13          other words, there will be two disclosures (one from each party), each potentially
14          occurring on a different date given timing of when discovery was or will be served.
15          The custodians shall be identified by title, location, connection to the instant
16          litigation, and the type of information under his/her control.
17                   2.     Within five (5) business days after the Producing Party’s disclosure,
18          the Requesting Party will either agree to the Producing Party’s proposed list of
19          custodians or produce a revised list.
20                   3.     Within five (5) business days after the Requesting Party’s disclosure,
21          the Producing Party will either agree to the edits or the Parties shall engage in a meet
22          and confer.
23

24          1
                CoreCivic filed its Emergency Motion on December 31, 2018, asking the Court, among
25
     other things, to resolve the definition of “detainee,” which affects the scope of Plaintiff’s claims
26
     and the discovery to be conducted, including the scope of the ESI collection contemplated herein.
27
     (Doc. 47.)
28

                                                        2
 1                    4.     If, after three (3) business days of the meet and confer, the Parties
 2          have not agreed on a custodian list, the Parties shall bring the matter to the Court
 3          pursuant to the Federal and Local Rules of Civil Procedure.2
 4                    5.     Should the Requesting Party subsequently identify additional
 5          custodians who are likely to possess potentially relevant information, the Parties will
 6          meet and confer about the appropriateness of including these new custodians in this
 7          Search Protocol. If the Parties cannot agree on their inclusion, they shall submit the
 8          matter to the Court pursuant to the Federal and Local Rules of Civil Procedure.
 9          C.        Identification of Search Terms:
10                    1.     The Producing Party will propose search terms within three (3)
11          business days of the Court’s resolution of CoreCivic’s Emergency Motion for
12          Protective Order (Doc. 47) or thirty (30) days after the service of discovery on the
13          Producing Party (whichever occurs later).        In other words, there will be two
14          proposals (one from each party), each potentially occurring on a different date given
15          timing of when discovery was or will be served. This proposal will be based in good
16          faith on discussions with custodians, and subject-matter experts, and a review of
17          potentially relevant documents. The Producing Party shall also propose a date range
18          for the scope of documents to be searched.
19                    2.     The Requesting Party will review the proposal and submit if
20          warranted edits and/or additional search terms within five (5) business days of
21          receiving the Producing Party’s proposal and will respond to the proposed date
22          range.
23

24
            2
25              The Parties agree to request leave from the Court to engage in a less formal process—such
26   as through the submission of letter briefs or status conferences—for resolving disputes that may
27   potentially result from this Search Protocol as opposed to traditional motion practice as
28   contemplated in paragraphs B.4–5, C.8–9, & F herein.

                                                        3
 1          3.      The Parties will confer until an agreement on the list of initial search
 2   terms and date range is reached, but no later than sixty (60) days following the
 3   receipt of the Requesting Party’s proposed revised search terms.
 4          4.      During these negotiations, the Producing Party shall conduct test
 5   searches of the proposed search terms against agreed-upon sample custodians to aid
 6   in these discussions. The Parties envision an iterative negotiation process whereby
 7   both sides work together to minimize false positives.
 8          5.      During these negotiations, the Producing Party may identify a list of
 9   domains that it recommends should be excluded from the search as irrelevant (e.g.,
10   @espn.com) if, during sample review, it believes there are a significant number of
11   false hits. In reviewing the list, the Requesting Party may request, and the Producing
12   Party will oblige in providing, copies of non-privileged exemplar emails for certain
13   domains to aid in their investigation. The domain exclusion list shall be agreed upon
14   within the timeframe established in Paragraph C(3).
15          6.      If the Producing Party maintains that any of the proposed terms are
16   over-inclusive (i.e., that they are resulting in a large number of hits that are not
17   relevant to the claims and defenses at issue in this matter, as determined by the
18   Producing Party’s review), even after the domain exclusion and date ranges are
19   established, it will produce a Hit Count Report or a reasonable equivalent.
20          7.      If the Producing Party maintains that any of the proposed terms are
21   over-inclusive, Producing Party will also provide the Requesting Party with ten (10)
22   examples of false positive email threads (or other documents) for each allegedly
23   overbroad term or, if such emails are privileged, provide enough information for the
24   Requesting Party to reasonably understand the issue. The Producing Party shall
25   select the hits it believes to be irrelevant but is willing to share with the Requesting
26   Party for this process. The Producing Party will endeavor to select emails that
27   reflect the overall quality of the search. These hit documents are not considered
28   productions and cannot be used in the case or otherwise, unless and until they are

                                                 4
 1          subsequently and formally produced as responsive documents. This will allow the
 2          Requesting Party to propose an informed edit to the proposed term(s).
 3                 8.      If the Parties do not come to an agreement by the deadline set forth
 4          above, then the Parties shall submit the issue to the Court for consideration pursuant
 5          to the Federal and Local Rules of Civil Procedure.
 6                 9.      Should the Requesting Party subsequently uncover information that
 7          suggests additional search terms are likely to yield responsive documents, the
 8          Parties will meet and confer about the appropriateness of including these new search
 9          terms in this Search Protocol. If the Parties cannot agree on their inclusion, they
10          shall submit the matter to the Court pursuant to the Federal and Local Rules of Civil
11          Procedure.
12          D.     The mere fact that a document is hit or captured by the application of any agreed-
13   upon search terms does not mean that such document is necessarily responsive to any propounded
14   discovery request or is otherwise relevant to this litigation. Determinations of discoverability,
15   responsiveness, and privilege shall be made by the Producing Party.
16          E.     Production of Retrieved Documents:
17                 1.      De-Duplication: The Parties agree to the de-duplication process
18          outlined in Part VIII of the Stipulation.
19                 2.      Email Thread Suppression: The Parties further agree that any
20          emails produced will be unthreaded.
21                 3.      Format: The Parties agree to produce documents in the formats
22          agreed to in Part III through VI of the Stipulation.
23                 4.      Timing: The Parties will work expeditiously to collect and produce
24          documents according to this Search Protocol, including with rolling productions to
25          prevent undue delay. Similarly, the Parties agree that a dispute as to appropriateness
26          of a custodian(s), a search term(s), or any other parameter in this Search Protocol
27          will not impede or delay the collection and production process as to any other set of
28          documents.

                                                        5
 1          F.        Special Circumstances: The Parties recognize that Plaintiff is a practicing attorney
 2   and officer of the court. As a result, ESI, including her email box and those mailboxes of people
 3   at her firm, contain privileged information unrelated to this case. Accordingly, as to any searches
 4   performed on Plaintiff’s ESI under this protocol, Plaintiff3 will undertake the initial searches and
 5   review for privilege at the direction and instruction of Plaintiff’s Counsel. Email searches will be
 6   performed by Plaintiff in Outlook. To ensure the integrity of the process, Plaintiff’s Counsel will
 7   monitor the search and collection through a web conference application in such a manner that the
 8   content of the emails is shielded from disclosure. Plaintiff’s Counsel will also guide Plaintiff
 9   through validation and testing via web conference. Plaintiff will be responsible for providing such
10   information that Plaintiff can reasonably locate and provide to Plaintiff’s Counsel for the privilege
11   log. When portions of a document are privileged, Plaintiff will provide redacted copies of
12   documents to Plaintiff’s Counsel in PDF form. Documents that Plaintiff does not flag as privileged
13   and that are not redacted, will be provided to Plaintiff’s Counsel natively for their review. As to
14   any ESI which is converted to PDF form by Plaintiff, Plaintiff will also provide Plaintiff’s counsel
15   with meta-data for the original e-mail messages and any attachments, which will be produced with
16   those responsive images in accordance with the Order Controlling Discovery of Electronically
17   Stored Information (Doc. 46). The parties agree that if Plaintiff encounters issues with any portion
18   of this process, Plaintiff’s Counsel will inform Defendant and the parties will confer on an
19   acceptable solution.
20          DATED this 18th day of January, 2019.
21

22

23

24

25

26
            3
27              References to Plaintiff in this paragraph include Plaintiff Kathleen Bliss or personnel at

28   Kathleen Bliss Law.


                                                        6
 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 2   By /s/Jacob B. Lee
 3      Daniel P. Struck
        Jacob B. Lee
 4      Ashlee B. Hesman
        3100 West Ray Road, Suite 300
 5      Chandler, AZ 85226
        dstruck@strucklove.com
 6
        jlee@strucklove.com
 7      ahesman@strucklove.com

 8      Gina G. Winspear
        DENNETT WINSPEAR
 9      3301 North Buffalo Dr., Suite 195
10      Las Vegas, NV 89129
        gwinspear@dennettwinspear.com
11
        Attorneys for Defendant CoreCivic, Inc.
12
     NICHOLS KASTER, PLLP
13
     By /s/Anna P. Prakash
14
        Anna P. Prakash
15      Matthew H. Morgan
        4600 IDS Center
16      80 South Eighth Street
        Minneapolis, MN 55402
17      aprakash@nka.com
18      morgan@nka.com

19      Lance D. Sandage
        SANDAGE LAW, LLC
20      1600 Genessee Street, Suite 655
        Kansas City, MO 64102
21      lance@sandagelaw.com
22
        Paul S. Padda
23      Joshua Y. Ang
        PAUL PADDA LAW, PLLC
24      4560 South Decatur Boulevard, Suite 300
        Las Vegas, NV 89103
25
        psp@paulpaddalaw.com
26      ja@paulpaddalaw.com

27      Joseph K. Eischens
        THE LAW OFFICE OF JOSEPH K. EISCHENS
28

          7
 1     1321 Burlington Street, Suite 202
       North Kansas City, MO 64116
 2     joe@jkemediation.com
 3
       Michael Hodgson
 4     THE HODGSON LAW FIRM, LLC
       3699 SW Pryor Road
 5     Lee’s Summit, MO 64082
       mike@thehodgsonlawfirm.com
 6

 7     Attorneys for Plaintiff

 8

 9
     IT IS SO ORDERED:
10

11

12   UNITED STATES MAGISTRATE JUDGE
13   DATED:     1/22/2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

         8
     Case 2:18-cv-01280-JAD-GWF Document 55 Filed 01/18/19 Page 9 of 9



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on January 18, 2019, I electronically transmitted the attached document

 3   to the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

 4   Filing to the following CM/ECF registrants:

 5
     Ashlee Hesman     ahesman@strucklove.com, tgation@strucklove.com
 6

 7   Daniel Struck    dstruck@strucklove.com, SWOLFORD@STRUCKLOVE.COM

 8   Gina Winspear            gwinspear@dennettwinspear.com, cmiller@dennettwinspear.com,
     msarnoski@dennettwinspear.com,ptimmons@dennettwinspear.com,
 9   tamendola@dennettwinspear.com
10   Jacob B Lee     JLee@strucklove.com, ARowley@strucklove.com, RLove@strucklove.com
11
     Joseph Kenneth Eischens     joe@jkemediation.com
12
     Joshua Y. Ang   ja@paulpaddalaw.com, maryg@paulpaddalaw.com, mcl@paulpaddalaw.com,
13   psp@paulpaddalaw.com, rlc@paulpaddalaw.com
14
     Lance David Sandage      lance@sandagelaw.com
15
     Matthew Hale Morgan       morgan@nka.com, assistant@nka.com
16
     Michael Hodgson     mike@thehodgsonlawfirm.com
17
     Paul     S.    Padda                    psp@paulpaddalaw.com,          amyd@paulpaddalaw.com,
18
     arelicep@paulpaddalaw.com,            ja@paulpaddalaw.com,             maryg@paulpaddalaw.com,
19   mcl@paulpaddalaw.com

20   Charles A. Delbridge cdelbridge@nka.com
21   I hereby certify that on this same date, I served the attached document by U.S. Mail, postage
     prepaid, on the following, who is not a registered participant of the CM/ECF System:
22

23
            N/A
24

25
                                                           /s/Anna P. Prakash
26                                                         Anna P. Prakash

27

28

                                                       9
